Exhibit 99.1 Rosetta Resources Inc. Investor Presentation November 2013 Forward-Looking Statements and Terminology Used 2 Leverage High-Grade Asset Base •Grow new core area in Permian Basin; vertical and horizontal applications •Maintain position as a leading operator in the high-return Eagle Ford play •Develop combined inventory of approximately 640 MMBoe in liquids-rich Eagle Ford and oil-weighted Permian Basin Successfully Execute Business Plan •Grow total production and liquids volumes while applying cross-basin knowledge •Maintain competitive overall cost structure and margins •Capture firm transportation and processing capacity Test Future Growth Opportunities •Evaluate previously untested Eagle Ford acreage •Continue testing optimal Eagle Ford and Wolfbone well spacing •Pursue new growth targets through bolt-on acquisitions in core areas Maintain Financial Strength & Flexibility •Actively manage and monitor use of debt •Maintain adequate liquidity throughout cycles •Manage exposure to commodity price risk through prudent hedging program Company Strategy - Key Elements 3 Rosetta Resources Asset Overview 4 Market Summary (November 13 Close) Ticker: ROSE Market capitalization: $3.4 billion Share price: Enterprise value: $4.4 billion 1.Assumes acquisition completed as of 1/1/13. 2.Production contribution from Permian assets effective onthe May 14, 2013 close date. Strong Growth Track Record 5 2013 Capital Program ($870-$900 Million1) 6 •Continued focus on oil and liquids-rich development 1.2013 Guidance; Includes capitalized interest and other corporate costs; Excludes acquisitioncapital. 2.Assumes mid-point of 2013 production guidance over 2012 average daily production. Other 11% Permian 20% Eagle Ford 69% Other 11% Facilities 7% Drill & Complete 82% •Rig Programs •Eagle Ford:Five to six rigs •Permian - Delaware Basin: Three rigs growing to six rigs (four rigs in Jun.; five rigs in Sep.) •Fund base capital program from internally-generated cash flow supplemented by borrowings under credit facility Generate ~40% production growth over 20122 7 EAGLE FORD - ESTABLISHED CORE AREA Gates Ranch 26,230 net acres in Webb County Sep 30, 2013 Summary Completions to date: 124 gross completions Locations remaining: 308 net well locations1 Average Well Characteristics Well Costs: $6.5 - $7.0 MM Spacing: 55 acres (475 feet apart) Composite EUR: 1.67 MMBoe Condensate Yield: 65 Bbls/MMcf NGL Yield: 110 Bbls/MMcf Shrinkage: 23% 3Q 2013: 5 completions 1.Under current 55-acre spacing assumptions 55 wells Our largest continuous group of producing wells spaced on 55 acres Well Performance on 55 acres Compared to similar offsetting wells spaced at 100 acres The 55 wells are performing in line with comparable offsetting wells drilled and completed early in the development of the area and spaced on 100 acres … 9 Gates Ranch “Upper Eagle Ford” Pilots 10 47 5’ Drilling Time Performance 11 Briscoe Ranch 3,545 net acres in southern Dimmit County 12 Sep 30, 2013 Summary Completions to date: 13 gross completions Locations remaining: 55 net well locations Average Well Characteristics Well Costs: $6.5 - $7.0 MM Spacing: 50 acres (425 feet apart) Condensate Yield: 100 Bbls/MMcf NGL Yield: 130 Bbls/MMcf Shrinkage: 23% Central Dimmit County Area 8,496 net acres located in Dimmit County Sep 30, 2013 Summary Completions to date: 12 gross completions Locations remaining: 104 net well locations Average Well Costs Light Ranch & Vivion: $5.5 - $6.0 MM Lasseter & Eppright: $6.5 - $7.0 MM Lopez Farm-In 505 net acres in Live Oak County Sep 30, 2013 Summary Farm-In from Killam Oil BPO: 100% WI, 75% NRI APO: 65% WI, 48.75 NRI Completions to date: 1 completion - discovery well Locations remaining: 7 net well locations Average Well Characteristics Well Costs: $7.5 - $8.0 MM Spacing: ~50 acres (400 feet apart) 7-day gross stabilized IP 1,966 Boe/d (46% oil / 24% NGLs) 14 Tom Hanks 3,461 net acres in LaSalle County Pearsall Well Eagle Ford Well Sep 30, 2013 Summary Completions to date: 2 gross completions •Eagle Ford (EF) development •Pearsall exploration Average EF Well Characteristics Well Costs: $5.5 - $7.0 MM Spacing: ~50 acres (400 feet apart) Completions to date: 1 completion - discovery well Locations remaining: 56 net well locations 7-day gross stabilized IP 657 Boe/d (91% oil) •1 completion - exploration •Un-stabilized test rate at 5 MMcf/d •Gas content includes 1% H2S 15 16 PERMIAN BASIN - NEW CORE AREA 1.68,000 gross acres 2.~76% for operated acreage 3.Under 20-acre spacing assumptions and in conjunction with horizontal development Permian - Reeves County 40,182 net acres1 17 13completions • 12 vertical • 1 horizontal Permian - Horizontal Development Operated vs. Non-Operated Permian - Horizontal Development Plan 9/30/2013 Total Company Inventory +/- 1,950 net wells remaining as of 9/30/2013 20 1.Central Dimmit includes L&E, Vivion and Light Ranch 2.Karnes Trough area includes Dubose and Klotzman 3.Denotes roughly 6,800 net acres in the liquids window of the play 4.Horizontal project count includes potential in multiple horizons (Wolfcamp A, B-C, and 3rd Bone Springs) 21 MARKETING AND FINANCIAL OVERVIEW Eagle Ford Multiple Takeaway Options 22 Oil •Currently trucked from leases •Oil gravity range 45 - 49 degrees and receives no gravity deducts Natural Gas •Gas is rich and is processed at two plants •Most leases under long-term gathering agreement •Residue gas sales tied to Waha and Permian indices NGLs •NGLs extracted under firm, multi-year gathering/processing agreements •Combination of net proceeds and Mont Belvieu pricing Permian Basin Marketing 23 X X 1 1.Fixed price is based on weighted average of all components of the NGL barrel. Commodity Derivatives Position - October 31, 2013 24 Liquidity Adequate liquidity available to fund 2013 $870 - $900 million capital program Borrowing base reaffirmation for $800 million effective October 9, 2013 Note: Pro Forma $600 million debt issuance completed on November 15, 2013 25 Investment Summary •Drill-bit focused producer with large acreage positions in liquids-rich Eagle Ford and oil-weighted Permian Basin plays •Attractive new core Delaware Basin position •Successful operator in the high-return Eagle Ford area •Large inventory of future growth opportunities •Financial strength and flexibility; conservative philosophy 26 “Rosetta Resources - Building Rock Solid Value” 27 APPENDIX Gates Ranch Differential Well Performance 28 Karnes Trough Area 1,902 net acres located in oil window 29 Sep 30, 2013 Summary Completions to date: 25 gross completions Locations remaining: As of August, all wells on production Klotzman (Dewitt County) Completions: 15 gross total completions Adele Dubose (Gonzales County) Completions: 10 gross completions Attractive Well Economics Note: Reserves and Economic metrics are “Unrisked”. Oil price assumptions, $/Bbl - $91.72 in 2013, $89.88 in 2014, $95.00 thereafter. NGL price assumptions, $/Bbl - $42.77 in 2013, $41.91 in 2014, $44.30 thereafter. Gas price assumptions, $/MMBtu - $3.71 in 2013, $4.10 in 2014, $4.60 thereafter. 30 HIGHLIGHTS Reeves County Vertical Wolfbone •40-acre development; 145 MMBoe net risked resources •Tighter 20-acre spacing potential; ~688 net op and non-op locations Horizontal Wolfcamp •Operators testing upper and middle Wolfcamp; ~611 gross operated locations •Completed 4 horizontals in acquired area Avalon / Bone Spring •Additional horizontal upside potential Other Formations •May ultimately recognize upside in deeper, gas-prone formations •Likely requires higher gas price environment Gaines County Exploration Play •Exploration play; no wells drilled to date •Wolfcamp is a likely target Permian - Reeves County Asset Potential Stacked Zones Provide Collection of Vertical/Horizontal Development Opportunities ~145 MMBoe of recoverable reserves on 40- acre spacing represents less than 5% of estimated total hydrocarbons in place Reeves County 31 Permian - Reeves County Vertical Wolfbone Central East Normalized Time (year) Normalized Time (year) Wolfbone Area Central East Well Costs ($MM, Target): Spacing: 20-acre 20-acre 30-Day IP Boepd (gross): Composite EUR Mboe (gross): % Oil: 70% 65% % NGL: 16% 19% 32 Gates Ranch Well Performance - North & South Areas 33 Briscoe Ranch 34 Karnes Trough Area - Klotzman 35 Karnes Trough Area - Adele Dubose 36 Central Dimmit - Lasseter & Eppright 37 Adjusted EBITDA Reconciliation 38 EBITDA is calculated as net income, excluding income tax expense, interest expense, net of interest capitalized, other income (expense), net, and depreciation, depletion and amortization. Adjusted EBITDA is calculated as EBITDA excluding unrealized gains or losses on derivative instruments and stock-based compensation expense. For more information relating to these non-GAAP measures, see “Non-GAAP financial measures” in the Prospectus Supplement Debt and Capital Structure ($MM) ($MM) Pro Forma Capitalization 40 Pro Forma Capitalization Sources Uses
